DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the broad recitation wherein the first surface (where the optical sensing element is) is not parallel to the second surface (wherein the electronic element is), and claims 10 and 20 recites wherein the electronic element is disposed on at least one of the top surface and the side surfaces of the recess, which is the narrower statement of the limitation.  With the recess having only the top surface or the side surface being orthogonal to each other, claims 10 and 20 cannot have both scenarios wherein the electronic element is disposed on at least one of the top surface and the side surfaces of the recess.  Therefore claims are considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gao et el. (US Patent 9,106,819).
Regarding claim 1, Gao (figure 6A) discloses an integrated substrate for an optical module comprising a substrate 335-640, an optical sensing element 630, disposed on a first surface 645 of the substrate, an electronic element 631, disposed on a second surface 650 of the substrate, and a circuit element 631-655, the optical sensing element electrically connected to the electronic element via the circuit element, wherein the first surface 645 is not parallel to the second surface 650.
Regarding claim 2, Gao (figure 6A) further discloses that wherein positions of the electronic element and the optical sensing element overlap when viewed along an optical axis.
Regarding claim 3, Gao (figure 6A) further discloses that wherein the electronic element is welded to the circuit element.
Regarding claim 4, Gao (figure 6A) further discloses that wherein the substrate comprises a recess formed on a bottom of the substrate, the recess is formed by an outer periphery of the bottom of the substrate extending toward a light-exit direction of an optical axis, and the recess is passed through by the optical axis (see figure).
Regarding claim 5, Gao (figure 6A) further discloses that wherein the optical sensing element is disposed in the recess.
Regarding claim 6, Gao (figure 6A) further discloses that wherein the circuit element is formed in the recess.
Regarding claim 8, Gao (figure 6A) further discloses that wherein the recess is formed between the bottom of the substrate and the outer periphery extending therefrom (see figure).
Regarding claim 9, Gao (figure 6A) further discloses that wherein the recess has a top surface and a plurality of side surfaces parallel to the optical axis, and the circuit element is formed on at least one of the top surface and the side surfaces.
Regarding claim 10, Gao (figure 6A) further discloses that wherein the electronic element is disposed on at least one of the top surface and the side surfaces of the recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2017/0142308) in view of Gao et el. (US Patent 9,106,819), as applied to claim 1 above.
Regarding claim 11, Wang (figures 3-4) discloses an optical module using the integrated substrate comprising a movable part 40, configure to connect an optical element, a fixed part 52, the movable part being movable relative to the fixed part, and a driving assembly 50, driving the movable part to move relative to the fixed part, wherein the driving assembly is electrically connected to the integrated substrate.  Wang discloses all the claimed limitations except for the integrated substrate as in claim 1.  Within the same field of endeavor, Gao discloses the integrated substrate as described in claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art to implement the integrated substrate as taught by Gao for design purpose.
Regarding claim 12, Wang (figures 3-4) discloses further discloses that wherein the circuit clement is electrically connected to the driving assembly.
Regarding claim 13, Wang in view of Gao discloses all the claimed limitations except for the details of the driving coil and driving magnets.  However, driving coil and driving magnets would have been inherent components of the driving assembly.  Therefore, it would have been obvious to one of ordinary skill in the art to include the driving coil and driving magnets in the driving assembly for the purpose of driving the optical component.
Regarding claim 14, Gao (figure 6A) further discloses that wherein the substrate comprises a recess formed on a bottom of the substrate, the recess is formed by an outer periphery of the bottom of the substrate extending toward a light-exit direction of an optical axis, and the recess is passed through by the optical axis (see figure).
Regarding claim 15, Wang (figures 3-4) discloses further discloses that wherein the circuit element passes through the substrate to electrically connect to the driving assembly.
Regarding claim 16, Gao (figure 6A) further discloses that wherein positions of the electronic element and the optical sensing element overlap when viewed along an optical axis.
Regarding claim 17, Gao (figure 6A) further discloses that wherein the recess is formed between the bottom of the substrate and the outer periphery extending therefrom (see figure).
Regarding claim 7 and 18, Wang in view of Gao discloses all the claimed limitations except wherein the circuit element is formed in the recess by an insert molding technique or a molded interconnect device technique.  However, forming the circuit element is formed in the recess by an insert molding technique or a molded interconnect device technique is within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to implement the insert molding technique or a molded interconnect device technique for the purpose of forming the circuit element within the recess.
Regarding claim 19, Gao (figure 6A) further discloses that wherein the recess has a top surface and a plurality of side surfaces parallel to the optical axis, and the circuit element is formed on at least one of the top surface and the side surfaces.
Regarding claim 20, Gao (figure 6A) further discloses that wherein the electronic element is disposed on at least one of the top surface and the side surfaces of the recess.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK DINH/
Primary Examiner, Art Unit 2872
10/8/22